Title: To Thomas Jefferson from Henry Dearborn, 15 August 1802
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir
            Washington August 15th. 1802
          
          A rumor had been in circulation in this neighborhood for several days, that you were so sick as to have five or six physicions constantly about you, I had not been able to trace the report any further than to Mr. Stoddard, the reciet of your last letters has relieved our anxiety. Your letters of the 9th. & 13th. with their enclosiers have been duly received.—The Secretary of the Navy has this day informed me that the New York was to be sent to the Mediterranian insted of the Genl. Green and that she was to be sent as a fighting Ship, but would carry the Gun carriages, which would be of very little inconvenience, and if on arriving at Gibralter it should be found to be improper to deliver them to the Emperor of Morocco they might be disposed of without much loss. I have conversed with Mr. Smith on the subject of our Mediterranian relations generally, the result of which was, that we should suggest to you the propriety of appointing some suitable person as a special Agent to the Barbary States generally to superintend such negociations as may be attempted with any of those powers, and in the mean time to Associate Commodore Morris with Mr. Cathcart in any overtures for peace with Tripoly which may have been contemplated.—in a conversation with Capn. Bainbridge he informed me that Mr. Cathcart is very unpopular at Algiers on account of his having been a prisoner there as a person in a very subbordinate capacity. they speak of him as a person of no consequence.—
          as the term for which the crew of the Boston ingaged has already or must very soon expire I should be of oppinion that she ought to return soon, and that the other Ships including the New York, should remain until the result of any negociations which are to be attempted is known.—
          The Additional orders to be given to Commodore Morris in consequence of what may be apprehended from Moroco or Tunis should in my opinion be couched in some general expressions, such as, You will protect the commerce of the United States by all the means in your power against any of the Barbary powers who shall declare war upon the United States or actually commence war upon the Citizans of the United States.—or—you will protect the commerce of the United States by all the means in your power, against any of the Barbary powers who shall openly declare war, or actually commence war, upon the United States.
          I take the liberty Sir of enclosing a letter lately received from Mr. Bowdoin.
          with respectfull consideration I am Sir Your Huml Servt.
          
            H. Dearborn
          
        